Exhibit 10.4

 

AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
September 25, 2019 and effective as of October 1, 2019 (the “Effective Date”),
is entered into by and between Cohen & Company, LLC, a Delaware limited
liability company (the “Company”), and The DGC Family Fintech Trust
(“Investor”).  Capitalized terms used herein but otherwise not defined shall
have the meanings ascribed to such terms in the Investment Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, on September 29, 2017, the Company and Investor entered into the
Investment Agreement (the “Investment Agreement”), pursuant to which, among
other things, Investor agreed to invest $2,000,000 into the Company in exchange
for the Investment Return Monthly Payments to be made by the Company to Investor
pursuant to the terms and conditions of the Investment Agreement;

 

WHEREAS, concurrently with the execution of the Investment Agreement, the
Company and Cohen Bros. Financial LLC, a Delaware limited liability company
(“CBF”), entered into the Investment Agreement (the “CBF Investment Agreement”),
pursuant to which, among other things, CBF agreed to invest $8,000,000 into the
Company in exchange for the “Investment Return Monthly Payments” (as defined in
the CBF Investment Agreement) to be made by the Company to CBF pursuant to the
terms and conditions of the CBF Investment Agreement;

 

WHEREAS, concurrently with the execution of this Amendment, the Company and CBF
are amending the CBF Investment Agreement to, among other things, (i) decrease
the Investment Amount (as defined in the CBF Agreement) from $8,000,000 to
$6,500,000; and (ii) amend the definition of “Investment Return,” in each case,
subject to the terms and conditions of the CBF Amendment (collectively, the “CBF
Amendments”); and

 

WHEREAS, in accordance with Section 19 of the Investment Agreement, the Company
and Investor desire to amend the Investment Agreement to, among other things,
(i) account for the CBF Amendments; and (ii) amend the definition of “Investment
Return,” in each case, subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.             Amendment to Section 1(o) of the Investment Agreement.  Effective
as of the Effective Date of this Amendment, Section 1(o) of the Investment
Agreement is hereby deleted in its entirety and replaced with the following
language:

 

“(o)         Investment Return” shall mean an annual return equal to (i) for any
Annual Period comprising the Initial Period, 3.75% of the Investment Amount,
plus (x) 3.53% of the Revenue of the Business for any Annual Period in which the
Revenue of the Business is greater than zero but less than or equal to
$5,333,333, (y) $188,235 for any Annual

 

--------------------------------------------------------------------------------



 

Period in which the Revenue of the Business is greater than $5,333,333 but less
than or equal to $8,000,000, or (z) 2.35% of the Revenue of the Business for any
Annual Period in which the Revenue of the Business is greater than $8,000,000,
and (ii) for any Annual Period following the expiration of the Initial Period,
(x) for any Annual Period in which the Revenue of the Business is greater than
zero, the greater of 20% of the Investment Amount or 4.71% of the Revenue of the
Business, or (y) for any Annual Period in which the Revenue of the Business is
zero or less than zero, 3.75% of the Investment Amount.  The Investment Return
shall be paid in accordance with Section 5 hereof and each Investment Return
Monthly Payment shall be calculated in accordance with the Calculation
Methodology.”

 

2.             Amendment to Exhibit A of the Investment Agreement.  Effective as
of the Effective Date of this Amendment, Exhibit A of the Investment Agreement
is hereby deleted in its entirety and replaced with Exhibit A attached hereto.

 

3.             No Other Changes.  Except as expressly amended by this Amendment,
all of the terms and conditions of the Investment Agreement shall continue in
full force and effect and shall be unaffected by this Amendment.

 

4.             Amendment. This Amendment may not be amended or modified except
by a written agreement executed by the Company and Investor.

 

5.             Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.             Headings.  The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

7.             Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the Company and the Noteholder and their respective heirs,
successors and permitted assigns.

 

8.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same

 

2

--------------------------------------------------------------------------------



 

agreement.  A signed copy of this Amendment delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Investment Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

COHEN & COMPANY, LLC

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

 

Name:

Joseph W. Pooler, Jr.

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

INVESTOR:

 

 

 

THE DGC FAMILY FINTECH TRUST

 

 

 

By:

/s/ Raphael Licht

 

 

Name:

Raphael Licht

 

 

Title:

Trustee

 

 

 

 

By:

/s/ Jeffrey D. Blomstrom

 

 

Name:

Jeffrey D. Blomstrom

 

 

Title:

Trustee

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Calculation Methodology

 

During the Term, following the end of each calendar month the Company shall
evaluate the projected Revenue of the Business for the current Annual Period. 
The Company shall calculate the projected Revenue of the Business for such
Annual Period by annualizing the actual Revenue of the Business from the
beginning of such Annual Period through the end of the prior calendar month. 
The Company shall then determine the applicable Investment Return Monthly
Payment based on such evaluation of the projected Revenue of the Business for
the relevant Annual Period.  Following its evaluation, the Company shall make
the applicable Investment Return Monthly Payment as follows:

 

(A) during the Initial Period, with respect to any calendar month:

 

(I) in any Annual Period in which the Revenue of the Business is projected to be
greater than zero but less than or equal to Five Million Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three Dollars ($5,333,333), an amount
equal to the sum of (x) 0.3125% multiplied by the Investment Amount, plus (y) 
0.2941% of the Revenue of the Business;

 

(II) in any Annual Period in which the Revenue of the Business is projected to
be greater than Five Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three ($5,333,333) but less than or equal to Eight Million Dollars
($8,000,000), an amount equal to the sum of (x)  0.3125% multiplied by the
Investment Amount, plus (y) Fifteen Thousand Six Hundred Eighty-Six Dollars
($15,686);

 

(III) in any Annual Period in which the Revenue of the Business is projected to
be greater than Eight Million Dollars ($8,000,000), an amount equal to the sum
of (x) 0.3125% multiplied by the Investment Amount, plus (y) 0.1961% of the
Revenue of the Business; or

 

(IV) in any Annual Period in which the Revenue of the Business is projected to
be negative, an amount equal to 0.3125% multiplied by the Investment Amount;

 

(B) following the expiration of the Initial Period, with respect to any calendar
month:

 

(I) in any Annual Period in which the Revenue of the Business is projected to be
positive, an amount equal to the greater of (x) 0.3922% multiplied by the
Revenue of the Business, or (y) 1.6666% multiplied by the Investment Amount; or

 

(II) in any Annual Period in which the Revenue of the Business is projected to
be zero or negative, 0.3125% multiplied by the Investment Amount;

 

--------------------------------------------------------------------------------



 

For purposes of this Exhibit A, each of the foregoing is referred to as an
“Investment Return Tier.”

 

For purposes of clarification, an example of the foregoing is set forth below
(assuming an Investment Amount of $2,000,000).

 

 

 

 

 

 

 

 

 

 

 

YTD Revenue

 

Monthly Revenue

 

Monthly Coupon

 

Total Investment

 

 

Revenue of the Business

 

Investment

 

Based Portion of

 

Based Portion of

 

Portion of Inv

 

Return Monthly

Month

 

Monthly

 

YTD

 

Annualized

 

Return Tier (1)

 

Investment Return

 

Investment Return

 

Return (1)

 

Payment

1

 

95,395

 

95,395

 

1,144,737

 

3.53

%

3,367

 

3,367

 

6,250

 

9,617

2

 

190,789

 

286,184

 

1,717,105

 

3.53

%

10,102

 

6,735

 

6,250

 

12,985

3

 

286,184

 

572,368

 

2,289,474

 

3.53

%

20,205

 

10,102

 

6,250

 

16,352

4

 

381,579

 

953,947

 

2,861,842

 

3.53

%

33,674

 

13,470

 

6,250

 

19,720

5

 

476,974

 

1,430,921

 

3,434,211

 

3.53

%

50,512

 

16,837

 

6,250

 

23,087

6

 

572,368

 

2,003,289

 

4,006,579

 

3.53

%

70,716

 

20,205

 

6,250

 

26,455

7

 

667,763

 

2,671,053

 

4,578,947

 

3.53

%

94,288

 

23,572

 

6,250

 

29,822

8

 

763,158

 

3,434,211

 

5,151,316

 

3.53

%

121,228

 

26,939

 

6,250

 

33,189

9

 

858,553

 

4,292,763

 

5,723,684

 

188,235

 

141,176

 

19,949

 

6,250

 

26,199

10

 

956,908

 

5,249,671

 

6,299,605

 

188,235

 

156,863

 

15,686

 

6,250

 

21,936

11

 

956,908

 

6,206,579

 

6,770,813

 

188,235

 

172,549

 

15,686

 

6,250

 

21,936

12

 

956,908

 

7,163,487

 

7,163,487

 

188,235

 

188,235

 

15,686

 

6,250

 

21,936

 

 

7,163,487

 

 

 

 

 

 

 

 

 

188,235

 

75,000

 

263,235

 

--------------------------------------------------------------------------------

(1) In accordance with the definition of Investment Return.

 

--------------------------------------------------------------------------------